—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about October 27, 1995, adjudicating the respondent a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute criminal possession of a weapon in the third degree, and placing him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
Good cause existed for the court’s minimal adjournment of *229the suppression and fact-finding hearing beyond the 14 days permitted by Family Court Act § 340.1 (1), under the particular circumstances of the case. These included the court’s reasonable anticipation that the case would result in a disposition upon the arrival of certain school records, and the delay that ensued when these records failed to materialize, as scheduled, on the last day of the statutory period, thus requiring the case suddenly to return to trial posture. Since the chain of events took the court beyond the normal time for the close of business, it was reasonable to adjourn the hearing until the following morning (Matter of Jamell H., 219 AD2d 531; Matter of Pierre B., 210 AD2d 3). Respondent’s remaining contentions are without merit. Concur—Wallach, J. P., Nardelli, Williams, and Tom, JJ.